TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00283-CR




                                     Louis Torres Flores, Appellant

                                                     v.

                                     The State of Texas, Appellee


     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
            NO. 89-350-K, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING



                 On April 30, 2002, Louis Torres Flores filed a notice of appeal in this cause, a conviction

for burglary of a building. Sentence was imposed on August 10, 1989. The notice of appeal is untimely

and does not confer jurisdiction on this Court. Tex. R. App. P. 26.2(a)(1).

                 The appeal is dismissed.




                                                  __________________________________________

                                                  Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: May 16, 2002

Do Not Publish